Citation Nr: 1632327	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  13-18 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU) on a substitution basis.


REPRESENTATION

Appellant represented by:	John Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1970 to January 1973.  The Veteran passed away in January 2014. The appellant is the Veteran's surviving spouse.

This matter arises before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In May 2016, the appellant attended a Video Conference hearing before the undersigned.  The hearing transcript is of record.  

As the Veteran's surviving spouse, the appellant filed a request to be substituted as the claimant for purpose of entitlement to accrued benefits in February 2014.  See The Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008), later codified at 38 U.S.C.A. § 5121A (West 2014).  As the substituted claimant, the appellant may proceed in furtherance of the identified claim that was still pending at the time of the Veteran's death.  


FINDINGS OF FACT

1.  The Veteran filed a claim for TDIU in September 2010.

2.  The Veteran had a combined disability rating of 80 percent effective March 25, 2009.
3.  The Veteran was service-connected for disabilities of a common etiology that result in one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.

4.  The Veteran died on January [redacted], 2014.

5.  During the appeal period, the Veteran's residual functional capacity and transferrable skills precluded him from securing or following a substantially gainful occupation as a result of service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU on a substitution basis have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  To the extent that the action taken hereinbelow is favorable to the appellant, further discussion of VCAA is not necessary at this time.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Pertinent Law and Regulations and Analysis

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of two or more service-connected disabilities, provided that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  

The Veteran was service-connected for peripheral neuropathy of the upper and lower extremities, diabetes mellitus type II, a heart disability, and hepatitis C. He had a combined disability rating of 80 percent effective March 25, 2009.  The Veteran was service-connected for disabilities of a common etiology that result in one disability ratable at 40 percent or more, his peripheral neuropathy of the upper and lower extremities, and had sufficient additional disability to bring the combined rating to 70 percent or more.  Thus, as of March 25, 2009, the Veteran met the schedular criteria for TDIU.  

Accordingly, the remaining issue is whether the Veteran's service-connected disability  precluded the Veteran from securing and following a substantially gainful occupation.  See 38 C.F.R. § 4.16(b) (2015).  The fact that a veteran is unemployed or has difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Thus, the central question is whether a veteran's service-connected disability(ies) alone is of sufficient severity to produce unemployability, and not whether a veteran could find employment.  Id.  Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

During the pendency of the appeal, the Veteran was afforded a VA examination in October 2010.  The Board notes this examiner indicated the Veteran would be capable of sedentary employment.  However, the October 2010 VA examiner did identify a significant cardiac disability, including myocardial infarction in June 2010 and 3-vessel bypass graft in July 2010.  The examiner noted that the Veteran had ejection fraction of 55 to 60% and that stress testing was not indicated because of poor mobility status post cardiac surgery.  

The Board notes that the Veteran's last employment was as a refrigeration repairman.  Employment in this capacity was not sedentary in nature, but was more accurately described as medium to heavy labor.  With regard to his education level, the Veteran was a high school graduate. The Veteran was granted Social Security Administration disability benefits effective December 2010 based on his heart condition and other service-connected disabilities.  While not binding on VA, this award is informative of the Veteran's level of occupational capacity.

The Board recognizes that the October 2010 examiner indicated that the Veteran could perform sedentary employment.  However, TDIU analysis must take into account the individual veteran's education, training, and work history, and is a question for adjucators and not medical personnel. Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  Given the Veteran's education, training and work experience, which is limited to physical occupations involving medium to heavy labor, along with the clinical and lay evidence of record indicating a sedentary residual functional capacity based on his cardiac and peripheral neuropathy disabilities, the Board finds that his service-connected disabilities combined to make him incapable of obtaining and maintaining gainful employment prior to his death.  Therefore, entitlement to TDIU is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).





ORDER

A TDIU is granted for the entirety of the appeal period.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


